           Case 5:19-cv-05509-TJS Document 6 Filed 01/13/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOEL REQUENA                               :      CIVIL ACTION
                                           :
      v.                                   :
                                           :
PRIMECARE MEDICAL and                      :
AMANDA BENNER                              :      NO. 19-5509

                                       ORDER

      NOW, this 13th day of January, 2020, upon consideration of plaintiff’s pro se

complaint (Document No. 1), and the plaintiff having failed to comply with this Court’s

Order of November 27, 2019, it is ORDERED that the complaint is DISMISSED

WITHOUT PREJUDICE.


                                               /s/ TIMOTHY J. SAVAGE J.
